DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 5/18/22, claims 1-13 are currently pending in the application.

Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1, 3-5, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (EP 3015503 A1), in view of Lorgouilloux (US 9,738,772 B2).
4.	The rejections as set forth in paragraph 8-21 of the office action dated 2/18/22 are incorporated herein by reference.

5.	Claims 1, 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (EP 3015503 A1), in view of Chen et al. (WO2014/082188 A1, ‘188).
6.	The rejections as set forth in paragraph 23-31 of the office action dated 2/18/22 are incorporated herein by reference.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (1) Wang et al. (EP 3015503 A1), in view of Lorgouilloux (US 9,738,772 B2) and WO 2013/010877 (‘877, machine translation), or (2) Wang et al. (EP 3015503 A1), in view of Chen (WO2014/082188 A1, ‘188) and WO 2013/010877 (‘877, machine translation).
8.	The rejections as set forth in paragraph 33-34 of the office action dated 2/18/22 are incorporated herein by reference.

Response to Arguments
9.	In view of the amendment dated 5/18/22, the 112(b) rejections of record are withdrawn. However, the prior art rejections of record under 35 USC § 103 are maintained herein above. Applicant's arguments filed on 5/18/22 have been fully considered.	
Applicant’s Arguments:
Wang et al. disclose a heterophasic polypropylene composition with an advantageous, respectively improved stiffness/impact balance, Paragraph [0001], comprising: (A) 70 to 90 wt% of a crystalline isotactic propylene homopolymer matrix; (B) 10 to 30 wt% of a predominantly amorphous propylene copolymer with 32 to 50 wt% of ethylene and/or an a-olefin with 4-10 carbon atoms, being present in the composition as dispersed particles, (C) 0 to 5.0 wt% of a crystalline ethylene copolymer with an a- olefin with 3-10 carbon atoms being present as inclusions of the dispersed particles of (B), and (D) 0 to 1.0 wt% of an alpha nucleating agent for the a- and/or y-phase of isotactic polypropylene, Paragraph [0013]. However, the propylene homopolymer in Wang et al. is the matrix component of a heterophasic polypropylene. Those skilled in the art recognize that a propylene homopolymer forming a matrix of a heterophasic polypropylene is not the same as a polypropylene homopolymer since the heterophasic polypropylene forms a multiphase structure having (A) a polypropylene homopolymer matrix and (B) an amorphous propylene copolymer dispersed therein as particles, i.e., the dispersed phase, Paragraphs [0003, 0038], in order to increase impact strength of a polypropylene, Paragraph [0002]. Moreover, the present specification defines the term "polypropylene (PP) homopolymer" as a polypropylene that consists substantially, i.e., more than 98.0 wt%, of propylene units, pg. 11, lines 12-16, which would exclude a heterophasic polypropylene having an amorphous propylene copolymer with 32 to 50 wt% of ethylene and/or a-olefin comonomer as in Wang et al.
Examiner’s Response:
While Wang teaches a composition comprising a heterophasic polypropylene comprising a crystalline isotatctic propylene homopolymer matrix component and an amorphous propylene copolymer dispersed component, Wang also teaches that the heterophasic polypropylene composition may be prepared by blending the matrix polypropylene homopolymer (A) and the propylene copolymer (B) after their preparation [0094]. Wang additionally teaches a matrix polypropylene homopolymer having a Tm and MFR2 of overlapping scope. The secondary reference to Lorgouilloux/Chen is relied upon as a teaching reference, for its teaching on advantages of a mineral filler. Thus, based on the combination as a whole, a skilled artisan would have found it obvious to prepare a composition by uniformly blending a polypropylene homopolymer (A), a propylene copolymer (B) and a mineral filler, with a reasonable expectation of success. Additionally, the transitional phrase “comprising” in claim 1 is open ended and does not necessarily exclude any unrecited component therein, such as Wang’s propylene copolymer (B).
Applicant’s Arguments:
Additionally, Wang et al. use specific Ziegler-Natta catalysts, Paragraphs [0113, 0121-0127], unlike the polypropylene (PP) homopolymer of claim 1 that is prepared in the presence of a single-site catalyst. While the matrix polypropylene homopolymer in Wang et al. may have overlapping melt flow rates and melting points, the present specification teaches that state of the art polypropylene compositions are typically prepared by Ziegler-Natta catalysts and have significant amounts of oligomers that produce odor (EFO) levels, pg. 1, lines 16-28, while polypropylenes prepared using single-site catalysts known in the art have reduced stiffness and melting temperatures, pg. 1, lines 27-29. By using a specific polypropylene (PP) homopolymer that is prepared in the presence of a single-site catalyst, the presently claimed compositions have improved thermo-mechanical properties while also having low emissions, fogging, and odor (EFO) levels, pg. 1, line 31-pg. 2, line 1. As seen in the examples, the IE1-IE4 were prepared using single-site catalysts and had similar stiffness values as well as lower ratios of Tm/HDT A, Table 4, pg. 48, lines 1-15, when compared to the polypropylene homopolymers in CE1, CE2, CE4, and CE5 that were prepared using Ziegler-Natta catalysts, Table 2, pg. 44, line 12-pg. 45, line 4, pg. 45, lines 9-12, while CES3 shows that a polypropylene homopolymer having a melting temperature of less than 153°C and prepared using a single-site catalyst has low stiffness, Table 4, pg. 45, lines 1-3. As Wang et al. also use Ziegler-Natta catalysts, the polypropylenes in Wang et al. would be expected to have inferior thermo-mechanical properties than those of the present invention.

Examiner’s Response:
At the outset, arguments that polypropylene compositions comprising propylene homopolymer prepared by Ziegler-Natta catalysts within the scope of Wang reference would have significant amounts of oligomers that produce odor (EFO) levels, or that polypropylene homopolymers prepared using single-site catalysts known in the art have reduced stiffness and melting temperatures are not backed by evidentiary data. Additionally, the scope of the argument in “As seen in the examples, the IE1-IE4 were prepared using single-site catalysts and had similar stiffness values as well as lower ratios of Tm/HDT A, Table 4, pg. 48, lines 1-15, when compared to the polypropylene homopolymers in CE1, CE2, CE4, and CE5 that were prepared using Ziegler-Natta catalysts, Table 2, pg. 44, line 12-pg. 45, line 4, pg. 45, lines 9-12, while CES3 shows that a polypropylene homopolymer having a melting temperature of less than 153°C and prepared using a single-site catalyst has low stiffness, Table 4, pg. 45, lines 1-3” lacks clarity. For instance, there is no proper back-to-back comparison of stiffness and Tm/HDT A values of polypropylene homopolymers prepared using a single-site catalyst, against polypropylene homopolymers prepared with a Ziegler Natta catalyst, without varying any other variable, i.e. keeping the melting temperatures (Tm), MFR2, MW and Mw/Mn values constant while varying only the catalyst. Even composition CE3, comprising a polypropylene homopolymer having a Tm of 151oC, and compositions IE1 and IE2, comprising  polypropylene homopolymers and having a Tm of 153oC and 157oC, respectively, (Table 4), preclude proper back-to-back comparisons despite all the corresponding homopolymers being prepared by a single-site catalyst and including same amounts of components, because all of MFR2, MW and Mw/Mn of the constituent polypropylene homopolymers of H-PP3, H-PP6 and H-PP7 vary, i.e. three parameters vary simultaneously. More importantly, comparing compositions CE3 against IE3, it can be seen that the flexural modulus value (i.e. stiffness) of comparative example CE3 is 3723, superior to that of inventive example IE3, with a value of 2850, while the Tm/HDT A varies marginally, by only 5% (Table 4). With regard to a comparison of flexural modulus of polypropylene compositions CE1, CE2 and CE4, involving polypropylene homopolymers prepared with a Zeigler Natta catalyst, against IE1-IE4 involving polypropylene homopolymers prepared using a single-site catalyst, it is noted that the flexural modulus of comparative polypropylene compositions ranges between 3056-4125, as opposed to that of inventive compositions ranging from 2850-5978. Clearly, the range of flexural modulus of comparative examples is encompassed by that of the inventive compositions. Lastly, even if the asserted criticality of polypropylene homopolymers prepared by a single-site catalyst and a criticality of Tm, of equal to or greater than 153oC, were to be established, the criticality would be limited to compositions within the scope of exemplified embodiments, i.e. with 59.75- 74.55 wt.% of propylene homopolymers prepared in the presence of a single-site catalyst, having a Tm in the range of 153-158oC, a MFR2 in the range of 2.8-32, and 10-to 40% by talc, and optional additives, i.e. to compositions within the scope of IE1-IE4, and would not be reasonably commensurate in scope with the claim language.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762